Eyan, C. J.
The position of master of a ship is one of great trust, power and responsibility. In all emergencies, *614physical and moral, it is his peremptory duty to protect, as far as it may lawfully be done, his vessel and the interest of his owners in it. Indeed, his power and duty go so far that, he may, in some emergencies, pledge his vessel by bottomry, to secure or relieve her from arrest. In case of arrest, or threatened arrest, it is his duty to do all that he may properly do, on behalf of the vessel and her owners, to free her from arrest, so that she may prosecute her voyage or employment; and in the performance of these duties the master is held to a high degree of care and integrity. Abbott’s Shipping, 167; 1 Parsons’ Shipping, 140; 2 id., 3; The Aurora, 1 Wheat., 96; Smith v. Gould, 4 Moore P. C., 21; The Gauntlet, 3 W. Robinson, 82.
Here the vessel, of which the appellant was master, was arrested by process in admiralty issued at the suit of himself and another, and her voyage or employment interrupted until she was released by her owners. It may be that the master and his coplaintiff in admiralty had a valid claim against the vessel or her owners. It may be that the master was not designedly guilty of bad faith to his owners by suffering his name to be usedj in the proceeding to arrest the vessel. Of that it is unnecessary to express an opinion. Rut it is quite certain that, rightfully or wrongfully, the appellant took a course inconsistent with his employment and duties as master, stopping the employment of the vessel with which he was charged, and terminating his own employment as master at the election of his owners. He could not by his own act, in his own behalf, stop the navigation of the vessel, and at the same time be entitled to wages for navigating her. As far as it lay with him, he rescinded his contract of employment as master by putting it out of his own power to perform it.
It is idle to pretend that the appellant was not a party to the proceeding in admiralty against the vessel because he professed disapproval of the suit. The suit was brought in his name and his coplaintiff’s, and, being a party of record, he *615cannot be heard to say that he was not a.party in fact. He was one of the libellants of his own vessel in admiralty, as he must have been fully advised, if he had no other notice, by the monition served upon him; and he did nothing towards dismissing the suit or releasing the vessel. "Whatever differences of opinion or of policy in the matter there may have been between himself and his coplaintiff, his name was used as a plaintiff of record. He suffered his name to be so used, and he was responsible for the arrest and detention of his vessel in the suit in admiralty.
The view of the case taken by the learned judge of the court below was quite right, and the judgment below is affirmed.
By the Court. ■ -Judgment affirmed.